Case 2:20-cv-12955-BRM-ESK Document 10 Filed 12/02/20 Page 1 of 4 PageID: 124




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY



 STRIKE 3 HOLDINGS, LLC,
                                             Case No. 20–cv–12955–BRM–ESK
             Plaintiff,

       v.
                                                  OPINION AND ORDER
 JOHN DOE SUBSCRIBER
 ASSIGNED IP ADDRESS
 72.68.118.218,

             Defendant.


KIEL, U.S.M.J.

        THIS MATTER comes before the Court on plaintiff’s motion for leave to
 serve a third-party subpoena prior to the conference required under Federal Rule
 of Civil Procedure (Rule) 26(f) (Motion) (ECF No. 8); and the Court having reviewed
 the moving papers and finding:

        1.    Plaintiff filed its complaint on September 21, 2020. (ECF No. 1).
 Plaintiff asserts claims for copyright infringement alleging that defendant, who is
 only identified as “John Doe” with a certain assigned IP address, illegally
 downloaded and distributed plaintiff’s motion pictures. The complaint further
 alleges that defendant used the “BitTorrent protocol” to “steal[]” plaintiff’s
 copyrighted motion pictures. (Id. ¶ 4.)

       2.    According to plaintiff, “BitTorrent use is anonymous” and only reveals
 a user’s IP address. (ECF No. 8-1 p. 3.) Additionally, federal law prohibits an
 internet service provider (ISP) from disclosing the information of an IP address
 subscriber absent a court order. See 47 U.S.C. § 551, et seq.

        3.   Plaintiff claims it used “IP address geolocation technology by Maxmind
 Inc. … an industry-leading provider of IP address intelligence and online fraud
 detection tools, to determine that [d]efendant’s IP address traced to a physical
 address in this District.” (ECF No. 1 ¶ 9.)

        4.   Given the anonymous nature of the alleged infringing conduct, plaintiff
 has only been able to identify defendant by an IP address. (ECF No. 8-3 (Paige
 Decl.) ¶¶ 13–26.) Through its investigation, however, plaintiff has identified
 Verizon Internet Services as the ISP for the IP address. (Id. ¶ 28.)
Case 2:20-cv-12955-BRM-ESK Document 10 Filed 12/02/20 Page 2 of 4 PageID: 125




       5.   Rule 26(d)(1) generally prohibits parties from seeking discovery “from
 any source before the parties have conferred as required by Rule 26(f).” However,
 a party may be permitted to engage in expedited discovery upon a showing of “good
 cause.” Manny Film LLC v. Doe Subscriber Assigned IP Address 50.166.88.98, 98
 F.Supp.3d 693, 694 (D.N.J. 2015) (holding “[a] good cause standard governs
 whether to permit discovery prior to a Rule 26(f) conference”).

        6.   This Court has applied the “good cause” standard to permit the
 issuance of a subpoena for discovery of information relating to the identity of a
 subscriber of an IP address, where the plaintiff has asserted a prima facie claim
 for copyright infringement. See Malibu Media, LLC v. John Does 1–11, No. 12-
 07615, 2013 U.S. Dist. LEXIS 26217, at *4–5 (D.N.J. Feb. 26, 2013). However, to
 ensure that the privacy interests of the subscriber will be protected, this Court has
 granted leave to serve subpoenas in factually similar cases only with
 accompanying strict restrictions on the information that can be obtained, and has
 required notification to the subscriber. See Strike 3 Holdings, LLC v. John Doe
 Subscriber Assigned IP Address 173.71.68.16, No. 18-02674, 2020 WL 3567282, at
 *8–9 (D.N.J. June 30, 2020) (finding good cause to grant the request of Strike 3
 Holdings, LLC to issue a subpoena to an ISP for limited information relating to the
 subscriber’s identity).

             Accordingly,

       IT IS on this 2nd day of December 2020          ORDERED that:

        1.   The Motion (ECF No. 8) is GRANTED. Plaintiff may serve a Rule
 45 subpoena on Verizon Internet Services (ISP), which assigned the IP address
 associated with defendant, i.e., 72.68.118.218 (IP Address). In the subpoena,
 plaintiff may only request the name and address of the subscriber (IP Subscriber)
 associated with the IP Address. This Order shall be attached to the subpoena.

         2.  Upon receipt of plaintiff’s subpoena, the ISP shall have 30 days to
 provide the IP Subscriber with a copy of this Order and plaintiff’s subpoena.
 Upon receipt of the subpoena and this Order, the IP Subscriber has 30 days in
 which to move to quash, move for a protective order, or seek other applicable relief.
 If the IP Subscriber chooses to contest the subpoena, the IP Subscriber must notify
 the ISP of the IP Subscriber’s intent so that the ISP is on notice not to release any
 information to plaintiff until the issue is resolved by the Court.

        3.    If the IP Subscriber does not contest the subpoena within 30 days of
 receipt of the subpoena and this Order, the ISP shall provide plaintiff with the
 requested information within 21 days thereafter. Any information plaintiff
 receives from the ISP may only be used for the purpose of protecting its rights as
 set forth in the complaint.


                                          2
Case 2:20-cv-12955-BRM-ESK Document 10 Filed 12/02/20 Page 3 of 4 PageID: 126




        4.    Plaintiff shall not publicly disclose any information identifying
 defendant and/or any person associated with defendant or the IP Address,
 including, but not limited to, alleged social media evidence and alleged BitTorrent
 activity, absent express permission by this Court.

        5.    In the event defendant elects to (a) proceed anonymously, (b) file a
 motion to quash or otherwise modify the subpoena served on the ISP, and (c) file
 an Anonymous Pro Se Defendant Information form, the Clerk of the Court shall
 not file the Anonymous Pro Se Defendant Information form on the public docket,
 but shall file that information under temporary seal until otherwise ordered by the
 Court. The Clerk shall file a redacted version of the Anonymous Pro Se Defendant
 Information form on the public docket, removing all information entered by
 defendant.

        6.  Plaintiff is prohibited from initiating, directly or indirectly, any
 settlement communications with defendant (or any person associated with
 defendant or the IP Address), unless (a) that party is represented by counsel and
 (b) counsel initiates settlement discussions. On request of plaintiff or an
 unrepresented party, settlement shall be conducted under supervision of the
 Court. This paragraph shall not prevent plaintiff from responding to a request
 for settlement communications from a represented party, and the parties may
 engage in settlement negotiations without court supervision if both are
 represented by counsel.

       7.    Plaintiff shall only identity defendant, and/or any person associated
 with defendant or the IP Address, with an appropriate “Doe” pseudonym in the
 captions of amended pleadings and any documents filed publicly with the Court.

        8.   All documents identifying defendant and/or any person associated with
 defendant or the IP Address, including alleged social media evidence and alleged
 BitTorrent activity, shall only be filed in redacted form, with unredacted versions
 filed under temporary seal, pursuant to Local Rule 5.3(c).

         9.  Unless the parties agree otherwise, plaintiff shall have the primary
 responsibility for filing a single, consolidated motion on behalf of all the parties to
 permanently seal documents filed under temporary seal, pursuant to Local Rule
 5.3(c).

        10. For purposes of calculating the deadline to file a single consolidated
 motion on behalf of the parties to permanently seal the Complaint, Civil Cover
 Sheet, Proof of Service, and/or Waiver of Service in this matter, such motion shall
 be filed within 14 days of the expiration of the deadline to answer, move, or
 otherwise respond to the Complaint.

      11. If defendant and/or any person associated with defendant or the IP
 Address declines, or does not respond to requests, to join in the motion to seal the

                                           3
Case 2:20-cv-12955-BRM-ESK Document 10 Filed 12/02/20 Page 4 of 4 PageID: 127




 Complaint, Civil Cover Sheet, Proof of Service, and/or Waiver of Service in this
 matter by providing an affidavit, declaration, certification, or other document of
 the type referenced in 28 U.S.C. § 1746, based on personal knowledge, describing
 with particularity the factors outlined in Local Rule 5.3(c)(3), plaintiff shall
 promptly notify the Court and request a determination of whether the documents
 should nevertheless be permanently sealed.

       12. After defendant is served with process, or waives service of process, the
 parties shall meet-and-confer prior to the Rule 26(f) conference to discuss
 submission to the Court of (a) a proposed discovery confidentiality order, and (b) a
 proposed electronically stored information protocol. See Local Rule 26.1(d).

       13.   The Clerk of the Court is directed to terminate the Motion at ECF No.
 8.


                                                 /s/ Edward S. Kiel
                                                EDWARD S. KIEL
                                                UNITED STATES MAGISTRATE JUDGE




                                          4
